759 N.W.2d 20 (2009)
Stephen S. DOBKOWSKI, Jr., Plaintiff-Appellant,
v.
John B. O'REILLY, Jr., Nancy A. Hubbard, Suzanne Sareini, Mark Shooshanian, Robert Abraham and Dearborn Charter Revision Commission, Defendants-Appellees.
Docket No. 137408. COA No. 278051.
Supreme Court of Michigan.
January 9, 2009.

Order
On order of the Court, the application for leave to appeal the August 21, 2008 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.
HATHAWAY, J., not participating.